250 F.2d 658
Daniel MOORE, Appellant,v.UNITED STATES of America, Appellee.
No. 16618.
United States Court of Appeals Fifth Circuit.
Jan. 3, 1958.

Daniel Moore, in pro. per., for appellant.
Harman Parrott, Asst. U.S. Atty., Russell B. Wine, U.S. Atty., San Antonio, Tex., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
Upon a jury's verdict the appellant was adjudged guilty of each count of a six count indictment.  The first five counts charged the unlawful transportation in interstate commerce of forged, fictitious and falsely made securities, particularly described checks, in violation of Section 2314 of Title 18 United States Code.  The Sixth Count charged a conspiracy in violation of Section 371 of Title 18 United States Code, to transport in interstate commerce forged, fictitious and falsely made securities in the form of completed checks.  The district court, after questioning the defendant about a number of prior convictions, which he admitted, sentenced him to imprisonment under the several counts for an aggregate of thirty years.


2
The appellant has challenged the records of the district court on a number of points which, upon careful examination, do not appear to us material.  Accepting, however, for the purposes of appeal, the appellant's version upon each such challenge, the result is the same.


3
On May 13, 1957, the appellant filed a 'Motion in re appearances' in which he requested that this cause be determined by briefs only, or that appellant be brought from prison to appear in his own behalf upon oral argument.  When the case was called for submission, the Court requested Government counsel to make a brief statement of the nature of the appeal.  Compliance with that request consumed not more than ten minutes and was not accompanied by argument.  In the exercise of its discretion,1 the Court did not have the appellant brought before the Court for the purpose of arguing his own appeal.  After submission, the Court directed the Clerk to advise the appellant that, if he so requested, the Court would appoint counsel to represent him and to file an additional brief in his behalf, and would delay consideration of the appeal until such counsel had had a reasonable opportunity to study the record and to file such brief.  For reasons fully stated in his letter replying to the Clerk, the appellant declined the aid of such counsel.


4
In his brief, the appellant urges some fourteen claimed errors, each of which has had the careful consideration of this Court, but not one of which is of sufficient substance to justify its discussion.  We have carefully read and studied the entire record, and are left in no doubt that the appellant had a fair and impartial trial.  The evidence of his guilt was overwhelming and no contrary evidence was offered.  The record is entirely free of reversible error, and the judgment is therefore


5
Affirmed.



1
 Price v. Johnston, 334 U.S. 266, 284, 285, 68 S. Ct. 1049, 92 L. Ed. 1356